Title: To George Washington from Major General Steuben, 6 April 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            My Dear General
            Philadelphia 6th Apr. 1780
          
          I had the pleasure of receiving your favor of the 2nd Instant yesterday.
          The necessity there was of having something done for the additional Regiments induced me to write the Board of War a Letter, copy of which I now inclose your Excellency, pressing their immediate attention to those Corps, but tho’ some days have since passed & the necessity of coming to an immediate decision in this affair is acknowledged, yet thro’ the absence of Mr Livingston & Mr Pickering no Report has yet been made to Congress.
          
          Under such circumstances of Delay there appeared to me but one way of having any thing done for the Army in any Season, this was the appointment of a Committee with full powers in concert with your Excellency to make every Arrangement necessary for next Campaign to determine the formation, & every other thing necessary to be done for the additional Corps, as well Cavalry as Infantry, to devise the means of putting the Officers on a footing with the other parts of the Army & in fact to do every thing necessary to be done to put the Army in a proper Condition for the ensuing Campaign.
          This proposition has been debated in Congress these two days, yesterday Mr Lovell gave me hopes it would take place & I have since been informed a Committee is actually named to draw up the Instructions necessary for the Committee before mentioned—So soon as I hear the Members are actually named I shall lose no time in putting myself more immediately under your Excellencys Orders.
          From every observation I have made I cannot perceive that the state of Pensilvania have taken the least Step towards recruiting their Regiments for next Campaign, what this delay can be owing to I can’t Say but should immagine a Hint from your Excellency to the President might have some Effect. I am with every Sentiment of esteem & respect Dear General Your Excellencys most Obedt & very hum. Servant
          
            steuben
          
        